Citation Nr: 1233805	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-46 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the RO.

The Board initially remanded this case in July 2004, and in August 2005 the Board denied the Veteran's claim for service connection.  

In April 2011, the Board reopened the Veteran's claim and remanded the case for additional development.  In January 2012, the Board remanded the case to the RO for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The currently demonstrated lumbar spine degenerative disc disease is shown as likely as not to be due to an initial injury that the Veteran suffered during his period of active service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by lumbar spine degenerative disc disease is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for lumbar spine disorder is being granted.  

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and many reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In April 2011, the Veteran's claim was remanded to schedule the Veteran for an examination or to obtain an opinion as to the cause or etiology of the Veteran's current lumbar spine pathology.  The Board instructed the examination to be performed by an appropriate physician to specifically address the Veteran's post-service back injuries of 1991, 1993, and 1995.  

In August 2011, the Veteran was afforded a VA examination performed by a VA physician assistant.  The examiner failed to comment on the Veteran's three post-service back injuries.

In a November 2011 statement, the Veteran's counsel argued that the August 2011 VA examination was inadequate and did not comply with the Board's April 2011 remand instructions.  Specifically, the Veteran's counsel argued that a physician assistant was not an adequate examiner and that the examination report did not address the Veteran's post-service treatment records.

In January 2012, the Veteran's claim was again remanded to have an orthopedic spine surgeon review the claims file and provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  In compliance with the remand instructions, the June 2012 VA examiner addressed the Veteran's post-service back injuries of 1991, 1993, and 1995, and determined whether the Veteran's arthritis had its onset within one year of the his separation from service in August 1983.  In addition, the RO was instructed to obtain updated VA and private treatment records and determine whether the Veteran applied for, or is in receipt of Social Security Administration (SSA) benefits and Worker's Compensation benefits.

In a VA letter dated January 2012, the Veteran was requested to provide documentation of application or evidence of receipt or denial of SSA benefits and Workers Compensation benefits.  The Veteran denied receipt or denial of SSA benefits or Worker's Compensation benefits in a March 2012 letter.

The RO obtained updated VA treatment records in compliance with the Board's January 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Hence, the record indicates that the Board's April 2011 and January 2012 remand instructions have been fully complied with.  See Stegall, 11 Vet. App. at 271 (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

The claims have been extensively developed and readjudicated, in concert with VA's heightened duty to assist in this matter.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Veteran has been provided a full opportunity to participate in the development and adjudication of the claims.


Analysis

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran is currently diagnosed with degenerative disc disease L4-L1 with right lower extremity radiculopathy.  See August 2011 examination report; see also June 2012 VA opinion.

The service treatment records show a diagnosis of muscular pain on March 1, 1980, following a report of trauma to the back while playing basketball.  No follow-up treatment was recorded.  He was seen on November 25, 1981, for complaint of low back pain after falling and being stepped on while playing basketball.  The Veteran was placed on "quarters" for 24 hours.  No follow-up treatment was recorded.  

At a DRO hearing on April 29, 2003, the Veteran testified that he injured his back twice while playing basketball during service.  He did not describe any symptoms between 1983 and 1991.  He reported seeking post-service treatment for his claimed back injury in 1991 because of a job related injury.  

The Veteran reported working as a truck driver in 1991 when he slipped and caught himself on a bar on the side of his truck and was treated in an emergency room.  He reported using over the counter medicine before beginning treatment at VA.  He denied receiving treatment at any other medical facilities.  

In May 2003, VA requested records from All Saints Episcopal Hospital regarding treatment for back disability beginning in 1991.  The submitted All Saints Episcopal Hospital records do not address treatment in 1991.

The physical therapy records from All Saints Hospital noted that the Veteran injured himself lifting a wet mattress in August 1993.  The injury was diagnosed as a lumbosacral strain and treated with physical therapy.

A VA radiology report prepared in October 2002 noted that the Veteran had a normal thoracic spine.  The X-ray studies showed no evidence of fracture, dislocation or other significant bone or joint abnormality.  The paraspinous soft tissues were unremarkable.  The studies showed joint narrowing of the L4-5 interspace with marginal hypertrophic spurring and anomalous 12th rib.  The radiologist determined that the Veteran's lumbar spine had a degenerative L4-5 disc. 

In March 2009, the Veteran's private physician opined that the Veteran's current lower back disorder was related to the initial injuries incurred in service.   The private physician noted that the Veteran had sought significant medical treatment for his lower back condition.

In August 2011, the Veteran was afforded a VA examination to determine the nature and likely etiology of his lumbar spine disorder.  A VA physician assistant diagnosed the Veteran with degenerative disc disease of the L4-S1 with evidence of a right lower extremity radiculopathy.  

The examiner reviewed the Veteran's service treatment records and stated that there was no evidence of chronic low back condition established during service, but was instead related to the effects of aging, musculoskeletal deconditioning, and a genetic predisposition to developing back conditions.  

In June 2012, a VA examiner provided an opinion based on review of the Veteran's claims file and the August 2011 examination report.  The examiner diagnosed the Veteran with lumbar degenerative disc disease at L3, L4, and L5 with right lumbar radiculopathy.  

The examiner indicated the Veteran's current lumbar condition was not caused by or related to his active military service because the outcomes of the in-service lumbar conditions were short lived and self limiting.  

The examiner noted the Veteran's lack of follow-up treatment for the lumbar conditions while in service.  He noted that the Veteran opted out of his separation physical examination and concluded the Veteran had no significant medical problems at the time.

Per the April 2011 and January 2012 remand directives, the VA examiner noted a fall from a commercial vehicle in 1991 was the Veteran's first significant injury.  However, he indicated that the provider's records were not in the claims file.  He noted a 1993 work injury to the back and referenced extensive physical therapy notes in the claims file.  He noted that no physician's notes were found in the record.  

The examiner noted a 1995 injury caused by heavy lifting, but noted that the claims file contained no records with regard to the 1995 injury.  The examiner indicated that the Veteran's multilevel disc disease began with the work related fall the Veteran reported in 1991.  

The examination report indicated that current MRI indicate that the Veteran's lumbar degenerative disc disease is continuing to progress with age.  Lastly, the examiner opined that there was no evidence of degenerative joint disease or degenerative disc disease of the spine within the first year following discharge, or while in active service.   

Upon review, the record contains conflicting medical evidence as to whether the Veteran's current lumbar spine disorder is the result of his active period of service.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Although the June 2012 VA opinion acknowledged the Veteran's three post-service back injuries, the examiner noted that the record included no physician's records regarding the injuries, and only physical therapy treatment reports for the Veteran's 1993 injury were of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

In weighing the evidence, the Board finds it to be in relative equipoise in showing that the currently demonstrated lumbar spine disc disease as likely as not is a result of the Veteran's period of active service.

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for low back disorder is granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.

In resolving all reasonable doubt in the Veteran's favor, service connection for lumbar spine disc disease is warranted.


ORDER

Service connection for a lumbar spine disc disease is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


